Order entered February 1, 2017




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01104-CR
                                     No. 05-16-01105-CR

                          EDWIN RIASCOS ROMERO, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 219-81406-2015 & 219-82195-2016

                                           ORDER
       The Court has before it court reporter Indu Bailey’s January 30, 2017 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before March 6, 2017.


                                                    /s/   LANA MYERS
                                                          JUSTICE